Citation Nr: 0824806	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-21 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD), 
as due to personal trauma, has been received.

2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD, as due to personal trauma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1961 to December 
1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for PTSD.  In a January 2005 rating 
decision, the RO reopened the claim, but denied the claim for 
service connection, on the merits.  The veteran filed a 
notice of disagreement (NOD) in August 2005, and the RO 
issued a statement of the case (SOC) in May 2006.  The 
veteran filed a substantive appeal (via a letter to the RO 
accepted in lieu of a VA Form 9) in July 2006.

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-
and, given the Board's favorable disposition of the petition 
to reopen, and the remand, below-the Board has characterized 
the appeal as encompassing the two matters set forth on the 
title page.

The Board's decision granting the petition to reopen the 
claim for service connection for PTSD is set forth below.  
The underlying claim for service connection-which for 
reasons expressed below, has been recharacterized to include 
psychiatric disabilities other than PTSD-on the merits, is 
addressed  in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In a March 2002 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; although 
notified of the denial later that month, the veteran did not 
initiate an appeal.

3.  The evidence received since the March 2002 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
PTSD are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
petition to reopen, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110 (; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).   The governing regulation 
was amended, effective March 7, 2002, with respect to claims 
based on personal assault.  See 67 Fed Reg. 10330-10332 
(March 7, 2002), codified at 38 C.F.R. § 3.304(f)(3).

In March 2002, the RO denied the veteran's claim for service 
connection for PTSD.  Evidence of record then consisted of 
the veteran's service medical and personnel records; and 
post-service treatment reports from the Harbor Healthcare 
System and the VA Medical Center (VAMC) in New York, New 
York.  This evidence, collectively, indicated that the 
veteran had been diagnosed with PTSD, but did not contain a 
medical opinion linking the PTSD to a claimed in-service 
stressor, or contain information corroborating an in-service 
personal assault or behavior changes. In denying the claim, 
the RO indicated that the medical evidence was insufficient 
to confirm a link between the veteran's PTSD and an in-
service stressor, and that the veteran did not provide 
information concerning the alleged in-service assault 
stressor.

Although notified of the March 2002 denial in a letter later 
that month, the veteran did not initiate an appeal.  Hence, 
that decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105;38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed a request to reopen his claim in November 
2003.  Regarding petitions to reopen filed on or after August 
29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the March 2002 decision, evidence added to the claims 
file includes a November 2003 letter from a VA clinical 
psychologist and an August 2004 letter from a VA nurse, each 
of whom concluded that the veteran's PTSD is related to his 
claimed in-service personal assaults.  In addition, evidence 
added to the claims file since the March 2002 denial included 
service personnel records providing additional details of the 
deterioration in the veteran's service performance leading to 
his discharge from service based on a psychiatric evaluation 
finding passive aggressive personality.  As this evidence was 
not previously considered by agency adjudicators, and is not 
cumulative or redundant of evidence previously of record, it 
is "new". Moreover, since this evidence indicates a 
possible nexus between the veteran's PTSD and his claimed in-
service stressors, and includes information regarding 
behavior changes that could be related to an in-service 
assault, the evidence also  relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD as due to personal trauma has been 
received, to this limited extent, the appeal is granted.


REMAND

Given the Board's favorable disposition of the request to 
reopen, and recharacterization of the claim for service 
connection (as discussed below), to avoid any prejudice to 
the veteran, RO adjudication of the expanded claim, in the 
first instance, is warranted.  The Board also finds that RO 
development of the action on the clam is needed. 

Initially, the Board notes that, while the veteran has been 
diagnosed with PTSD, the post-service record also reflects 
assessments of   other acquired psychiatric disorders (some 
of which have been related to the veteran's claimed personal 
trauma)..  For example, an April 2000 VA discharge summary 
reflects diagnoses of PTSD and dysthymia.  A February 1994 VA 
examination report indicates the examiner's assessment of 
post-traumatic" dysthymia and depression bordering on major 
depression.  Given the above, and the veteran's consistent 
assertions that his psychiatric symptoms are related to 
multiple personal assaults in service, the Board finds that 
claim for service connection should now be characterized to 
include psychiatric disabilities other than PTSD.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (the Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).

Moreover, on the question of whether there is credible 
evidence to support the occurrence of the claimed in-service 
personal assaults, the  veteran has indicated that he never 
sought treatment for the injuries sustained or reported the 
assaults.  However, , in claims involving in-service personal 
assault, evidence of behavior changes may constitute credible 
supporting evidence of a claimed stressor, and deterioration 
in performance, substance abuse, episodes of depression, or 
unexplained economic or social behavior.  See 38 C.F.R. 
§ 3.304(f)(3).  Here, in-service evaluation reports reflect 
that the veteran's performance was initially considered 
excellent, but subsequently declined, with problems of 
lateness attributed to social life and lack of sleep.  
Financial irresponsibility was also noted.  Ultimately, the 
veteran was discharged after a psychiatric evaluation and 
diagnosis of passive aggressive personality manifested by 
tardiness to work commonly related to oversleeping.  While, 
as noted by the RO, the claimed assaults occurred during 
basic training and the behavior problems did not arise until 
much later and were attributed to other factors, the veteran 
and his representative have contended that the veteran's 
behavior was due to the assaults, a view that appears to be 
supported by a November 2003 letter of a  VA psychologist.  
The VA psychologist also challenged the accuracy of the 
diagnosis of passive aggressive personality, noting that it 
has been challenged in the mental health community as a tool 
to discriminate against people in a lower position of 
authority and suggesting that the veteran's behavior was an 
early sign of PTSD due to the claimed in-service personal 
assaults.

Based on the  evidence noted above, the veteran has requested 
that he be afforded a VA examination in connection with his 
claim.  38 C.F.R. § 3.304(f) (2007) provides, "VA may submit 
any evidence that it receives [in support of a claimed in-
service personal assault stressor] to an appropriate medical 
or mental health professional for an opinion as to whether it 
indicates that a personal assault occurred."  The 
Supplementary Information preceding the March 7, 2002 
amendment to 38 C.F.R. § 3.304 indicates that, while stressor 
verification is a factual question that must be resolved by 
VA adjudicators, an opinion from an appropriate medical or 
mental health professional could help the VA adjudicator make 
that determination, as it could help interpret the evidence 
so that the adjudicator could better understand it.  See 67 
Fed. Reg. 10330-01, at 10330, Review of Evidence By a Medical 
Professional (March 7, 2002).  

Given the evidence of behavior changes and the medical 
opinions attributing the veteran's PTSD to the claimed in-
service assault as manifested by these behavior changes, the 
Board finds that, pursuant to the quoted portion of 38 C.F.R. 
§ 3.304(f),  the submission of evidence for a medical opinion 
as to whether such evidence indicates that a personal assault 
occurred is warranted.  Moreover, as the veteran has been 
diagnosed with psychiatric disabilities other than PTSD, and 
he was discharged from service pursuant to the results of a 
psychiatric evaluation, he should be afforded a VA 
examination as to the nature and etiology of current 
psychiatric disability(ies).  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2007), 38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Hence, the RO should arrange for the veteran to undergo VA  
examination, by a psychiatrist, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim (that, in part, 
encompasses an original claim for service connection for 
psychiatric disability(ies) other than PTSD).     See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for a 
psychiatric disability, to include PTSD.  The RO's letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also ensure that its letter to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.  The RO 
should also again inform the veteran that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for a 
psychiatric disability, to include PTSD, as due to personal 
trauma.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
psychiatric disability, to include PTSD 
claimed as due to personal trauma. The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
examination, by a psychiatrist, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The psychiatrist should clearly identify 
all current  psychiatric disability(ies).  

The psychiatrist should indicate whether 
the evidence from service, to include the 
service personnel records reflecting 
behavior and disciplinary problems, 
supports a finding  that in-service 
personal assault(s) actually occurred.  

If the psychiatrist concludes that one or 
more in-service personal assaults 
occurred, he or she should also indicate 
whether the veteran has PTSD related to 
such assault or assaults.  Also, with 
respect to each diagnosed disability 
other than PTSD, the psychiatrist should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
such disability is the result of injury 
or disease incurred or aggravated in 
service, to particularly include claimed 
in-service personal assaults.

The psychiatrist should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a psychiatric disability, 
to include PTSD, as due to personal 
trauma, in light of all pertinent 
evidence and legal authority. 

7.  If the  benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


